Citation Nr: 1428040	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  12-13 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for residuals of a head injury.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for cervical strain with arthritis.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a right shoulder and arm condition, to include as secondary to cervical strain with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980 and from December 1980 to August 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of the proceeding are of record.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  Service connection for residuals of a head injury was initially denied in a December 1991 rating decision.  April 2001 and March 2009 rating decisions declined to reopen the claim.  The Veteran did not appeal the decisions, and they became final.

2.  Service connection for cervical strain with arthritis was initially denied in a December 1991 rating decision.  May 2005 and March 2009 rating decisions denied reopening the claim.  The Veteran did not appeal the decisions, and they became final.

3.  Service connection for a right shoulder and arm condition was initially denied in an April 2001 rating decision.  May 2005 and March 2009 rating decisions denied reopening the claim.  The Veteran did not appeal the decisions, and they became final.

4.  Evidence added to the record since the March 2009 rating decision does not raise a reasonable possibility of substantiating his claims of entitlement to service connection for residuals of a head injury, a cervical strain with arthritis, or a right shoulder and arm condition.


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim for service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria to reopen the claim for service connection for cervical strain have not been met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria to reopen the claim for service connection for a right shoulder and arm condition have not been met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specific notice is required in claims to reopen.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The duty to notify was satisfied in a June 2010 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claim.  

The Veteran was not afforded a VA examination on the issues of residuals of a head injury and cervical strain with arthritis.  However, VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In January 2012, the Veteran was afforded a VA examination for his right shoulder and arm; however, because the claim is not reopened, consideration of whether that examination is inadequate is not necessary.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  New and Material Evidence

The Veteran seeks to reopen previously denied claims seeking service connection for residuals of a head injury, cervical strain with arthritis, and a right shoulder and arm condition that he maintains are all related to active duty service.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when  considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. 

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In this case, the Veteran's original claims seeking service connection for a cervical spine condition and residuals of a head injury were denied in a December 1991 rating decision because the evidence of record showed no relationship between the conditions and the Veteran's active duty service.  The Veteran did not appeal the December 1991 rating decision and it became final.  He did attempt to reopen the service connection claims for both issues, but was denied in an unappealed April 2001 rating decision that became final.  He again attempted to reopen his claim seeking service connection for a cervical spine strain with arthritis, but was denied again in an unappealed May 2005 rating decision.

The Veteran filed a claim seeking service connection for a right shoulder and arm condition as secondary to his cervical spine condition, but was denied in an unappealed April 2001 rating decision because the Veteran did not have a service-connected cervical spine disability, and there was no evidence showing that the Veteran had a right shoulder and arm condition that was incurred in or aggravated by military service.  He tried to reopen this claim but was denied in a May 2005 rating decision.

The Veteran last tried to reopen his claims in January 2009.  In a March 2009 rating decision declined to reopen the claim as no new and material evidence had been submitted.    Evidence of record at that time of the last final March 2009 rating decision included the Veteran's service treatment records, post-service medical records showing treatment for neck pain, right shoulder pain, and headaches, as well as the Veteran's lay statements.

In April 2010, the Veteran filed his current claim to reopen the claims seeking service connection for cervical spine strain with arthritis, residuals of a head injury and a right shoulder and arm condition.  Evidence received since the last final March 2009 rating decision includes numerous VA medical records which reflect a medical history of treatment for these various conditions.  Among these records is a January 2012 VA examination in which the examiner concludes that the Veteran's chronic right shoulder disability of impingement and degenerative joint disease did not manifest during and is not proximately due to his active military service.  

This evidence was not of record at the time of the prior final rating decision, and therefore, the VA treatment records and examination are new.  However, none of these records relate any of the Veteran's conditions to active duty service.  As such, the Board finds that these medical records are not material.  Additional evidence, which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  The VA examination included a negative opinion as to the etiology of the right shoulder disability and thus, is not new and material evidence.  Villalobos v. Principi, 3 Vet. App. 450 (1992).  

As for the Veteran's assertions that his cervical spine strain, right shoulder and arm condition, and residuals of a head injury are related to service, the Board finds they are not "new" as they are cumulative and redundant of his prior assertions.  Further, the Veteran is competent to report his symptoms, such as headaches and neck and shoulder pain, but he is not competent to state that he had degenerative joint disease in service or that his current right shoulder disability is related to his in-service symptoms.  The disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  The presumption of credibility does not apply where a fact asserted is beyond a person's competency.  Jones v. Brown, 12 Vet. App. 383 (1999).  Thus, the Veteran's statements do not constitute new and material evidence.

Accordingly, the Board finds that new and material evidence has not been received to reopen his service connection claims for a cervical strain with arthritis, residuals of a head injury, or right shoulder and arm condition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for residuals of a head injury is denied.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for cervical strain with arthritis is denied.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for right shoulder and arm condition, to include as secondary to cervical strain with arthritis, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


